Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 21-40 are pending. 

Allowable Subject Matter
Claims 23, 24, 36 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
23. The system of claim 22, wherein prior to automatically generate the set of knowledge patterns, the circuitry is further configured to:
select a subset of hierarchically organized knowledge items from the database and the set of knowledge items extracted from the input query;
present the subset of hierarchically organized knowledge items for user selection via a graphical user interface; and store the user selection in the database.
24. The system of claim 23, wherein the circuitry is configured to automatically generate the set of knowledge patterns in the form of a visual or textual representation of correlation between user-selected knowledge items.
36. (New) The method of claim 35, wherein prior to automatically generating the set of knowledge patterns, the method further comprises: selecting a subset of hierarchically organized knowledge items from the database and the set of knowledge items extracted from the input query; and presenting the subset of hierarchically organized knowledge items for user selection via a graphical user interface; and storing the user selection in the database. 
37. (New) The method of claim 36, comprising automatically generating the set of knowledge patterns in the form of a visual or textual representation of correlation between user-selected knowledge items.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2020/0134477) in view of Liu (US 2016/0065534) in view of Tamilarasan (US 2017/0286388) in view of Sarkar (US 2019/0095785) in view of Barajas (US 2007/0288414) in view of Vora (US 2020/0042515) and further in view of Douillet (US 2012/0117144) 
Regarding claim 21, Lee discloses: 
a database; a circuitry configured to: 
receive an input query from a user; and 
perform processing steps of: 
	Lee [0270] Specifically, the processor 1300 may receive a query input of the user for a plurality of databases. The processor 1300 may transmit the query of the user to the server 2000 based on the query input. The processor 1300 may receive a response message for the query from the server 2000 and output the received response message.

automatically extracting a set of knowledge items from the input query based on a query processing model; 
Lee discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Liu discloses:  
Liu [0025] According to various embodiments of this disclosure, this technology is based on extracting certain semantic knowledge from DNS query history and using this knowledge to find correlations between domain names. 
See specification [0017], knowledge items = variables 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to obtain above limitation based on the teachings of Liu for the purpose of extracting semantic knowledge from DNS query history.  

automatically generating a set of knowledge patterns each in a form of a visual or textual representation of correlation between at least two of the set of knowledge items; 
	Liu [0025] The technology disclosed herein is concerned with domain name analysis and correlation, which may overcome at least some drawbacks of existing solutions, including computational complexity, high storage demand, and ability to analyze web traffic generated by software. According to various embodiments of this disclosure, this technology is based on extracting certain semantic knowledge from DNS query history and using this knowledge to find correlations between domain names. 
See specification [0029], knowledge pattern = concepts/variables 

performing predictive data analytics of data associated with the input query aggregated from disparate data sources 
Lee discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Tamilarasan discloses:
Tamilarasan [0043] FIG. 3 is a schematic diagram 300 that shows the mapping functions executed by the predictive mapper 118 in conjunction with the IRT database 110 during the extraction, transformation and loading stages. The IRT database 110 may include an OLE DB interface the enables uniform access to various types of data sources 302. The IRT database 110 can be used to temporarily store the data during the report generation process as the data is being processed and prepared for the reports. During the extraction stage, the predictive mapper 118 accesses a plurality of disparate data sources 302 to extract 312 or fetch the requisite data fields 304 specified in the report attributes 142 to build the report.
See specification [0015], predictive data analytics generates qualitative and quantitative answers and trends based on user queries. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to obtain above limitation based on the teachings of Tamilarasan for the purpose of accessing a plurality of disparate data sources to extract or fetch the requisite data fields. 

 using one or more machine-learning algorithms to generate textual or numerical prediction for at least one of knowledge items within one or more of the sets of knowledge patterns; 
Lee discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Sarkar discloses:
	Sarkar [0001] Data analytics and machine-learning are utilized in many contexts to collect and analyze data to determine patterns and create models (e.g., machine-learning models) that attempt to predict future results based on past data collected. In many cases, a machine-learning algorithm is used to train a machine-learning model that is created as part of a training process	
See specification, [0036] The predictive engine 316 may include various prediction modules including but not limited to various regression algorithms, various types of neural networks, and the like. The prediction may be qualitative or quantitative. For example, the prediction may be directed to some general trends. For another example, the predictions may include numerical values for a particular variable of the user selected knowledge patterns.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to obtain above limitation based on the teachings of Sarkar for the purpose of predicting future results based on the past data collected.   

generating a predictive graphical or textual report based on the predictive data analytics for presentation to the user;
Lee discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Barajas discloses:
	Barajas [0032] A step of producing output according to a variety of output options is shown at 132. The step of producing output 132 may be automated or may be under user direction. The step of producing output 132 may include choosing from a list of output options including a fault forecasting report 134, a prediction confidence metric report 136, a short-term prediction report 138, a long-term prediction report 140, fault trend estimation 142, a historical prediction performance report 144, a fault cross-correlation report 146, a prognostic report 148, a maintenance prioritization report 150, maintenance warning and alarms 152, and knowledge extraction 154.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to obtain above limitation based on the teachings of Barajas for the purpose of producing output including a long-term prediction report.  

storing at least one of the input query, the set of knowledge items, the set of knowledge patterns, the textual or numerical prediction, or predictive graphical or textual report in the database; 
Lee discloses the elements of the claimed invention as noted but doe not disclose above limitation.  However, Vora discloses:
	Vora claim 5: The method of claim 1, wherein evaluating the chat session further comprises: identifying contents of the chat session, wherein the contents comprise the user input query and a response provided by the live agent interface, wherein the answer comprises the response; and wherein storing the answer further comprises: associating the response to the user input query, to generate an associated response; and storing the user input query and the associated response.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to obtain above limitation based on the teachings of Vora for the purpose of storing the user input query.  

automatically update any one of the processing steps in response to automatically detected changes in data associated with any one of the processing steps. 
Lee discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Douillet discloses:
	Douillet [0074] If it is determined that the user has authorized automatic updates, then the process continues to step 630 and the system generates an update message. In one embodiment, the update message comprises information about the actions taken at the client device 110. In one embodiment, the message may further comprise one or more API calls for causing the third-party client to receive the data and update the user profile at the one or more social networking servers 130.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to obtain above limitation based on the teachings of Douillet for the purpose of authorizing automatic updates. 

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee, Liu, Tamilarasan, Sarkar, Barajas, Vora and Douillet and further in view of Diev (US 9,734,447) and further in view of Farley (US 2019/0362297).  
Regarding claim 22, the combination of Lee, Liu, Tamilarasan, Sarkar, Barajas, Vora and Douillet        discloses the elements of the claimed invention as noted and further discloses automatically extract the set of knowledge items from the input query, the circuitry is configured to: apply a semantic model to the input query to generate the set of knowledge items;
Liu [0025] The technology disclosed herein is concerned with domain name analysis and correlation, which may overcome at least some drawbacks of existing solutions, including computational complexity, high storage demand, and ability to analyze web traffic generated by software. According to various embodiments of this disclosure, this technology is based on extracting certain semantic knowledge from DNS query history and using this knowledge to find correlations between domain names. 

The combination of Lee, Liu, Tamilarasan, Sarkar, Barajas, Vora and Douillet discloses the elements of the claimed invention as noted but does not disclose automatically categorize the set of knowledge items.  However, Diev discloses:
Diev claim 4. The computer system of claim 1, wherein the non-transitory computer-readable storage medium further comprises instructions executable by the processor for causing the processor to categorize the input variables into the input variable category.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee, Liu, Tamilarasan, Sarkar, Barajas, Vora and Douillet to obtain above limitation based on the teachings of Diev for the purpose of categorizing the input variables into the input variable category.
 
The combination of Lee, Liu, Tamilarasan, Sarkar, Barajas, Vora and Douillet discloses the elements of the claimed invention as noted but does not disclose store the categorized set of knowledge items to the database.  However, Farley discloses:
	Farley [0046] In other words, the linear classifier algorithm, at step 408, can determine the possible candidates for class and category of any item based on the pre-existing database of items that have been classified and categorized by experts. This occurs during the training phase of the invention. The linear classifier algorithm utilizes the database of properly classified and categorized items and their description and images and establishes relationships between an item and its descriptive information. When a new item and its descriptive information is fed into the linear classifier algorithm, the algorithm utilizes the relationships established during the training phase to find possible candidates for the class and category, creating a list of possible classes and categories for the item.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee, Liu, Tamilarasan, Sarkar, Barajas, Vora and Douillet to obtain above limitation based on the teachings of Farley for the purpose of utilizing a database to store categorized items.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee, Liu, Tamilarasan, Sarkar, Barajas, Vora, Douillet, Diev and Farley and further in view of Elisha (US 2021/0256420).   
Regarding claim 25, the combination of Lee, Liu, Tamilarasan, Sarkar, Barajas, Vora, Douillet, Diev and Farley discloses the elements of the claimed invention as noted but does not disclose wherein the circuitry is configured to automatically categorize the set of knowledge items according to a trained Al model.  However, Elisha discloses:
	Elisha [0053] Data items (e.g., messages) may be categorized based on a coverage or confidence level evaluation, for example, to maintain or increase model performance accuracy. A user may indicate, for example, a number or percentage of messages that an AI model should categorize (e.g., during an inference stage of operation) and/or may specify a prediction confidence level or threshold required to categorize data items (e.g., during an inference stage of operation). In an example, a user may be confident that the AI model built based on training samples provided by the user is accurate. A user may select (e.g., in a user interface provided through portal 112) that data item labeler 102 should categorize 95% of data items (e.g., incoming messages). Data item labeler 102 may, for example, select a corresponding prediction confidence level threshold that corresponds to (e.g., is based on) the desired coverage level. The trained AI model may categorize data items (e.g., only) when a confidence level associated with a category predicted for a data item meets or exceeds a confidence level threshold.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee, Liu, Tamilarasan, Sarkar, Barajas, Vora, Douillet, Diev and Farley to obtain above limitation for the purpose of categorizing data items with a trained AI model.  

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee, Liu, Tamilarasan, Sarkar, Barajas, Vora and Douillet and further in view of Carasso (US 2018/0046829)
Regarding claim 26, the combination of Lee, Liu, Tamilarasan, Sarkar, Barajas, Vora and Douillet      discloses the elements of the claimed invention as noted but does not disclose wherein the circuitry is configured to further update the predictive graphical or textual report in the database when another input query is received from the user or any other user of the system.  However, Carasso discloses:
	Carasso [0083] In some embodiments, a data server system such as the SPLUNK® ENTERPRISE system can accelerate the process of periodically generating updated reports based on query results. To accelerate this process, a summarization engine automatically examines the query to determine whether generation of updated reports can be accelerated by creating intermediate summaries
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee, Liu, Tamilarasan, Sarkar, Barajas, Vora and Douillet to obtain above limitation based on the teachings of Carasso for the purpose of generating updated reports based on query results.  

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee, Liu, Tamilarasan, Sarkar, Barajas, Vora, Douillet and Carasso.
Regarding claim 27, the combination of Lee, Liu, Tamilarasan, Sarkar, Barajas, Vora, Douillet and Carasso discloses wherein the circuitry is configured to further update the predictive graphical or textual report in the database.
Carasso [0083] In some embodiments, a data server system such as the SPLUNK® ENTERPRISE system can accelerate the process of periodically generating updated reports based on query results. To accelerate this process, a summarization engine automatically examines the query to determine whether generation of updated reports can be accelerated by creating intermediate summaries

when changes in the data associated with the input query aggregated from disparate data sources are detected
Tamilarasan [0043] FIG. 3 is a schematic diagram 300 that shows the mapping functions executed by the predictive mapper 118 in conjunction with the IRT database 110 during the extraction, transformation and loading stages. The IRT database 110 may include an OLE DB interface the enables uniform access to various types of data sources 302. The IRT database 110 can be used to temporarily store the data during the report generation process as the data is being processed and prepared for the reports. During the extraction stage, the predictive mapper 118 accesses a plurality of disparate data sources 302 to extract 312 or fetch the requisite data fields 304 specified in the report attributes 142 to build the report.

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee, Liu, Tamilarasan, Sarkar, Barajas, Vora and Douillet and further in view of D’Amelia (US 2015/0317588). 
Regarding claim 28, the combination of Lee, Liu, Tamilarasan, Sarkar, Barajas, Vora and Douillet     discloses the elements of the claimed invention as noted but does not disclose wherein the circuitry is configured to further update the predictive graphical or textual report in the database periodically.  However, D’Amelia discloses: 
	D’Amelia [0024] A weather report is generated based on a requested location (e.g., lat/lon). The system can periodically request weather reports for each site it controls and stores/updates the corresponding weather reports. Please note, the inventive concept is not limited to the above described websites. The searching may search for weather predictions over any timeframe (e.g., the next hour, next 4 hours, the next day, three days from now, next week, next month, etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee, Liu, Tamilarasan, Sarkar, Barajas, Vora and Douillet to obtain above limitation based on the teachings of D’Amelia for the purpose of periodically requesting weather reports and storing the corresponding weather reports.  

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee, Liu, Tamilarasan, Sarkar, Barajas, Vora and Douillet and further in view of Forstall (US 2017/0097744). 
Regarding claim 29, the combination of Lee, Liu, Tamilarasan, Sarkar, Barajas, Vora and Douillet 
discloses the element of the claimed invention as noted but does not disclose wherein the circuitry is further configured to automatically notify the user of after updating any one of the processing steps.  However, Forstall discloses:
	Forstall [0122] In some implementations, a widget manager allows users to inspect, remove, enable and disable widgets. The widget manager can be a preference pane or palette, a standalone application or a plug-in, or be part of the installer process described above. The widget manager displays widget information, including but not limited to the widget's title, author, version, class, type, ratings, description, etc. The information can be displayed in any order and format according to one or more sorting criteria, such as alphabetical or chronological order, author, class, rating, etc. In some implementations, the widget manager tracks widget updates and automatically notifies the user or host system or device when an update is available.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee, Liu, Tamilarasan, Sarkar, Barajas, Vora and Douillet to obtain above limitation based on the teachings of Forstall for the purpose of automatically notifying the user or host system or device when an update is available.  

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee, Liu, Tamilarasan, Sarkar, Barajas, Vora and Douillet and further in view of Hall (US 2021/0041397).  
Regarding claim 30 the combination of Lee, Liu, Tamilarasan, Sarkar, Barajas, Vora and Douillet   discloses the elements of the claimed invention as noted but dos not disclose wherein the circuitry is further configured to provide a graphical user interface containing a plurality of format options for user selection of a format for the predictive graphical or textual report prior to generating the predictive graphical or textual report.  However, Hall discloses:
	Hall [0043] As previously referenced, an NDE report may be customized based on parameters entered by a user through a GUI of an NDE application/service. For example, a GUI may be configured to provide GUI elements enabling a user to select a format for an NDE report as well as specific types of data that a user wishes to include in an NDE report. As such, an NDE report can be contextually tailored as per user requests. In other examples, an NDE report may be generated on behalf of a user without a user being given the opportunity to toggle aspects of an NDE report. A generated NDE report may be presented through one or more of: a GUI of an NDE application/service and an application/service that is associated with a selected format of the NDE report as identified in the GUI of the NDE application/service.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee, Liu, Tamilarasan, Sarkar, Barajas, Vora and Douillet to obtain above limitation based on the teachings of Hall for the purpose of enabling a user to select a format for a report.  

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee, Liu, Tamilarasan, Sarkar, Barajas, Vora, Douillet and Hall
Regarding claim 31, the combination of Lee, Liu, Tamilarasan, Sarkar, Barajas, Vora, Douillet and Hall discloses wherein the circuitry is configured to automatically determine the plurality of format options based on the input query.
Hall [0043] As previously referenced, an NDE report may be customized based on parameters entered by a user through a GUI of an NDE application/service. For example, a GUI may be configured to provide GUI elements enabling a user to select a format for an NDE report as well as specific types of data that a user wishes to include in an NDE report. As such, an NDE report can be contextually tailored as per user requests. In other examples, an NDE report may be generated on behalf of a user without a user being given the opportunity to toggle aspects of an NDE report. A generated NDE report may be presented through one or more of: a GUI of an NDE application/service and an application/service that is associated with a selected format of the NDE report as identified in the GUI of the NDE application/service.

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee, Liu, Tamilarasan, Sarkar, Barajas, Vora and Douillet and further in view of Snyder (US 11,188,831).  
Regarding claim 32 the combination of Lee, Liu, Tamilarasan, Sarkar, Barajas, Vora and Douillet     discloses the elements of the claimed invention as noted but does no disclose wherein the predictive graphical or textual report comprises at least one data item that is predicted based on the data associated with the input query rather than pre-existing.  However, Snyder discloses:
	Snyder col 4, lines 15-30:  The iteration may also include training (or re-training, depending on whether the iteration is the first of multiple iterations or not), a second machine learning model to predict, with respect to at least a subset of the items of the item collection, a respective query result candidacy metric or score in various embodiments. The training data for the model may include interpretations of the feedback signals, as well as one or more feature sets corresponding to respective items. The query result candidacy metric for an item may in effect indicate, in various embodiments, a predicted probability that the item is one that satisfies the consumer's initial query, or meets the client's expressed or unexpressed requirements for an item.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee, Liu, Tamilarasan, Sarkar, Barajas, Vora and Douillet to obtain above limitation based on the teachings of Snyder for the purpose of indicating a predicted probability that the item satisfies the consumer’s initial query.  

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee, Liu, Tamilarasan, Sarkar, Barajas, Vora and Douillet and further in view of Shet (US 8,548,231)
Regarding claim 33, the combination of Lee, Liu, Tamilarasan, Sarkar, Barajas, Vora and Douillet     discloses the elements of the claimed invention as noted but does not disclose wherein the circuitry is further configured to organize a plurality of knowledge patterns of the user in a hierarchical manner.  However, Shet discloses:
	Shet col 1, lines 40-45 Combining the detections of parts into a context sensitive, constraint satisfying set of pattern hypotheses is a non-trivial task. The key questions we will answer are how to represent knowledge of what the pattern looks like in a hierarchical, compositional manner and how this knowledge can be exploited to effectively search for the presence of the patterns of interest.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee, Liu, Tamilarasan, Sarkar, Barajas, Vora and Douillet to obtain above limitation based on the teachings of Shet for the purpose of effectively searching for the presence of patterns of interest. 

Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Liu in view of Tamilarasan in view of Sarkar in view of Barajas in view of Vora and further in view of Douillet. 
Regarding claim 34, Lee discloses:
receiving an input query from a user; and performing the steps of:
Lee [0270] Specifically, the processor 1300 may receive a query input of the user for a plurality of databases. The processor 1300 may transmit the query of the user to the server 2000 based on the query input. The processor 1300 may receive a response message for the query from the server 2000 and output the received response message.

automatically extracting a set of knowledge items from the input query based on a query processing model; 
Lee discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Liu discloses:  
Liu [0025] According to various embodiments of this disclosure, this technology is based on extracting certain semantic knowledge from DNS query history and using this knowledge to find correlations between domain names. 
See specification [0017], knowledge items = variables 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to obtain above limitation based on the teachings of Liu for the purpose of extracting semantic knowledge from DNS query history.  

automatically generating a set of knowledge patterns each in a form of a visual or textual representation of correlation between at least two of the set of knowledge items; 
Liu [0025] The technology disclosed herein is concerned with domain name analysis and correlation, which may overcome at least some drawbacks of existing solutions, including computational complexity, high storage demand, and ability to analyze web traffic generated by software. According to various embodiments of this disclosure, this technology is based on extracting certain semantic knowledge from DNS query history and using this knowledge to find correlations between domain names. 
See specification [0029], knowledge pattern = concepts/variables 

performing predictive data analytics of data associated with the input query aggregated from disparate data sources 
Lee discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Tamilarasan discloses:
Tamilarasan [0043] FIG. 3 is a schematic diagram 300 that shows the mapping functions executed by the predictive mapper 118 in conjunction with the IRT database 110 during the extraction, transformation and loading stages. The IRT database 110 may include an OLE DB interface the enables uniform access to various types of data sources 302. The IRT database 110 can be used to temporarily store the data during the report generation process as the data is being processed and prepared for the reports. During the extraction stage, the predictive mapper 118 accesses a plurality of disparate data sources 302 to extract 312 or fetch the requisite data fields 304 specified in the report attributes 142 to build the report.
See specification [0015], predictive data analytics generates qualitative and quantitative answers and trends based on user queries. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to obtain above limitation based on the teachings of Tamilarasan for the purpose of accessing a plurality of disparate data sources to extract or fetch the requisite data fields. 

using one or more machine-learning algorithms to generate textual or numerical prediction for at least one of knowledge items within one or more of the set of knowledge patterns; 
Lee discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Sarkar discloses:
	Sarkar [0001] Data analytics and machine-learning are utilized in many contexts to collect and analyze data to determine patterns and create models (e.g., machine-learning models) that attempt to predict future results based on past data collected. In many cases, a machine-learning algorithm is used to train a machine-learning model that is created as part of a training process	
See specification, [0036] The predictive engine 316 may include various prediction modules including but not limited to various regression algorithms, various types of neural networks, and the like. The prediction may be qualitative or quantitative. For example, the prediction may be directed to some general trends. For another example, the predictions may include numerical values for a particular variable of the user selected knowledge patterns.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to obtain above limitation based on the teachings of Sarkar for the purpose of predicting future results based on the past data collected.   

generating a predictive graphical or textual report based on the predictive data analytics for presentation to the user; 
Lee discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Barajas discloses:
	Barajas [0032] A step of producing output according to a variety of output options is shown at 132. The step of producing output 132 may be automated or may be under user direction. The step of producing output 132 may include choosing from a list of output options including a fault forecasting report 134, a prediction confidence metric report 136, a short-term prediction report 138, a long-term prediction report 140, fault trend estimation 142, a historical prediction performance report 144, a fault cross-correlation report 146, a prognostic report 148, a maintenance prioritization report 150, maintenance warning and alarms 152, and knowledge extraction 154.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to obtain above limitation based on the teachings of Barajas for the purpose of producing output including a long-term prediction report.  

storing at least one of the input queries, the set of knowledge items, the set of knowledge patterns, the textual or numerical prediction, or predictive graphical or textual report in a database; 
Lee discloses the elements of the claimed invention as noted but doe not disclose above limitation.  However, Vora discloses:
	Vora claim 5: The method of claim 1, wherein evaluating the chat session further comprises: identifying contents of the chat session, wherein the contents comprise the user input query and a response provided by the live agent interface, wherein the answer comprises the response; and wherein storing the answer further comprises: associating the response to the user input query, to generate an associated response; and storing the user input query and the associated response.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to obtain above limitation based on the teachings of Vora for the purpose of storing the user input query.  

automatically updating any one of the steps in response to automatically detected changes in data associated with any one of the processing steps.
Lee discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Douillet discloses:
	Douillet [0074] If it is determined that the user has authorized automatic updates, then the process continues to step 630 and the system generates an update message. In one embodiment, the update message comprises information about the actions taken at the client device 110. In one embodiment, the message may further comprise one or more API calls for causing the third-party client to receive the data and update the user profile at the one or more social networking servers 130.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to obtain above limitation based on the teachings of Douillet for the purpose of authorizing automatic updates. 

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee, Liu, Tamilarasan, Sarkar, Barajas, Vora and Douillet and further in view of Diev and further in view of Farley.  
Regarding claim 35, the combination of Lee, Liu, Tamilarasan, Sarkar, Barajas, Vora and Douillet        discloses the elements of the claimed invention as noted and further discloses automatically extracting the set of knowledge items from the input query, the circuitry is configured to: applying a semantic model to the input query to generate the set of knowledge items;
Liu [0025] The technology disclosed herein is concerned with domain name analysis and correlation, which may overcome at least some drawbacks of existing solutions, including computational complexity, high storage demand, and ability to analyze web traffic generated by software. According to various embodiments of this disclosure, this technology is based on extracting certain semantic knowledge from DNS query history and using this knowledge to find correlations between domain names. 

The combination of Lee, Liu, Tamilarasan, Sarkar, Barajas, Vora and Douillet discloses the elements of the claimed invention as noted but does not disclose automatically categorizing the set of knowledge items.  However, Diev discloses:
Diev claim 4. The computer system of claim 1, wherein the non-transitory computer-readable storage medium further comprises instructions executable by the processor for causing the processor to categorize the input variables into the input variable category.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee, Liu, Tamilarasan, Sarkar, Barajas, Vora and Douillet to obtain above limitation based on the teachings of Diev for the purpose of categorizing the input variables into the input variable category.
 
The combination of Lee, Liu, Tamilarasan, Sarkar, Barajas, Vora and Douillet discloses the elements of the claimed invention as noted but does not disclose storing the categorized set of knowledge items to the database.  However, Farley discloses:
	Farley [0046] In other words, the linear classifier algorithm, at step 408, can determine the possible candidates for class and category of any item based on the pre-existing database of items that have been classified and categorized by experts. This occurs during the training phase of the invention. The linear classifier algorithm utilizes the database of properly classified and categorized items and their description and images and establishes relationships between an item and its descriptive information. When a new item and its descriptive information is fed into the linear classifier algorithm, the algorithm utilizes the relationships established during the training phase to find possible candidates for the class and category, creating a list of possible classes and categories for the item.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee, Liu, Tamilarasan, Sarkar, Barajas, Vora and Douillet to obtain above limitation based on the teachings of Farley for the purpose of utilizing a database to store categorized items.

Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee, Liu, Tamilarasan, Sarkar, Barajas, Vora, Douillet, Diev and Farley and further in view of Elisha.   
Regarding claim 38, the combination of Lee, Liu, Tamilarasan, Sarkar, Barajas, Vora, Douillet, Diev and Farley discloses the elements of the claimed invention as noted but does not disclose o automatically categorizing the set of knowledge items according to a trained Al model.  However, Elisha discloses:
	Elisha [0053] Data items (e.g., messages) may be categorized based on a coverage or confidence level evaluation, for example, to maintain or increase model performance accuracy. A user may indicate, for example, a number or percentage of messages that an AI model should categorize (e.g., during an inference stage of operation) and/or may specify a prediction confidence level or threshold required to categorize data items (e.g., during an inference stage of operation). In an example, a user may be confident that the AI model built based on training samples provided by the user is accurate. A user may select (e.g., in a user interface provided through portal 112) that data item labeler 102 should categorize 95% of data items (e.g., incoming messages). Data item labeler 102 may, for example, select a corresponding prediction confidence level threshold that corresponds to (e.g., is based on) the desired coverage level. The trained AI model may categorize data items (e.g., only) when a confidence level associated with a category predicted for a data item meets or exceeds a confidence level threshold.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee, Liu, Tamilarasan, Sarkar, Barajas, Vora, Douillet, Diev and Farley to obtain above limitation for the purpose of categorizing data items with a trained AI model.  

Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee, Liu, Tamilarasan, Sarkar, Barajas, Vora and Douillet and further in view of Carasso (US 2018/0046829)
Regarding claim 39, the combination of Lee, Liu, Tamilarasan, Sarkar, Barajas, Vora and Douillet      discloses the elements of the claimed invention as noted but does not disclose further comprising updating the predictive graphical or textual report in the database when another input query is received from the user or any other user.  However, Carasso discloses:
	Carasso [0083] In some embodiments, a data server system such as the SPLUNK® ENTERPRISE system can accelerate the process of periodically generating updated reports based on query results. To accelerate this process, a summarization engine automatically examines the query to determine whether generation of updated reports can be accelerated by creating intermediate summaries
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lee, Liu, Tamilarasan, Sarkar, Barajas, Vora and Douillet to obtain above limitation based on the teachings of Carasso for the purpose of generating updated reports based on query results.  

Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee, Liu, Tamilarasan, Sarkar, Barajas, Vora, Douillet and Carasso.
Regarding claim 40, the combination of Lee, Liu, Tamilarasan, Sarkar, Barajas, Vora, Douillet and Carasso discloses further comprising updating the predictive graphical or textual report in the database.
Carasso [0083] In some embodiments, a data server system such as the SPLUNK® ENTERPRISE system can accelerate the process of periodically generating updated reports based on query results. To accelerate this process, a summarization engine automatically examines the query to determine whether generation of updated reports can be accelerated by creating intermediate summaries

when changes in the data associated with the input query aggregated from disparate data sources are detected
Tamilarasan [0043] FIG. 3 is a schematic diagram 300 that shows the mapping functions executed by the predictive mapper 118 in conjunction with the IRT database 110 during the extraction, transformation and loading stages. The IRT database 110 may include an OLE DB interface the enables uniform access to various types of data sources 302. The IRT database 110 can be used to temporarily store the data during the report generation process as the data is being processed and prepared for the reports. During the extraction stage, the predictive mapper 118 accesses a plurality of disparate data sources 302 to extract 312 or fetch the requisite data fields 304 specified in the report attributes 142 to build the report.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022. The examiner can normally be reached Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161